UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6935



DANNY ALLEN,

                                              Petitioner - Appellant,

          versus

LLOYD L. WATERS; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-96-1567-WMN)


Submitted:     February 28, 1997           Decided:   October 28, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Danny Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Allen seeks to appeal the district court's order dis-

missing his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal.

Allen v. Waters, No. CA-96-1567-WMN (D. Md. May 17, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2